Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6084 Filed 07/26/21 Page 1 of 14




                              Attachment F
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6085 Filed 07/26/21 Page 2 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145


                                                                       William N. Helou, Mglaw, PLLC, Janet M. Kleinfelter, Office
    KeyCite Yellow Flag - Negative Treatment                           of Attorney General, Nashville, TN, Robert B. Rolwing,
Appeal Dismissed, Cause Remanded by Ford v. Wilder, 6th Cir.(Tenn.),   County Attorney's Office, Memphis, TN, for Defendants.
November 22, 2006
                  2006 WL 8435145
    Only the Westlaw citation is currently available.
                                                                       ORDER GRANTING IN PART AND DENYING IN
           United States District Court, W.D.
                                                                       PART PLAINTIFFS' REQUEST FOR RELIEF AND
             Tennessee, Western Division.
                                                                       GRANTING IN PART AND DENYING IN PART
                                                                       DEFENDANTS' MOTIONS TO DISMISS
    Senator Ophelia FORD, William Martin
        Suggs, Paul F. Lowe, Gwendolyn                                 BERNICE BOUIE             DONALD,        UNITED       STATES
                                                                       DISTRICT JUDGE
          Ellerson, Louvenia Hampton,
          and Naomi B. Tate, Plaintiffs,                                *1 This matter is before the Court pursuant on Plaintiffs'
                                                                       request for preliminary injunctive relief pursuant to Fed.
                        v.
                                                                       R. Civ. P. 65(a) and Defendants' Motions in Opposition
    The TENNESSEE SENATE (composed                                     thereto, and Motions to Dismiss. Plaintiffs filed suit seeking
     of Senators Mae Beavers, Diane Black,                             injunctive and declaratory relief in this Court on January
   Jim Bryson, Tim Burchett, Rusty Crowe,                              18, 2006. That same day, the Court granted Plaintiffs'
                                                                       application for a temporary restraining order pending the
     Raymond Finney, David Fowler, Bill                                hearing of Plaintiffs' request for preliminary injunctive
      Ketron, Randy McNally, Jeff Miller,                              relief. On January 25, 2006, the Court held a hearing on
    Mark Norris, Curtis S. Person, Jr., Ron                            Plaintiff's request for injunctive relief, wherein the Court
                                                                       heard testimony and received evidence. For the reasons set
    Ramsey, Steve Southerland, Jim Tracy,                              forth below the Court finds that the Plaintiffs have stated a
     Michael R. Williams, Jamie Woodson,                               cause of action and are entitled to partial relief. The Court
      Kathryn I. Bowers, Charlotte Burks,                              holds that this Court does not have jurisdiction to decide an
                                                                       election dispute, as that issue is textually committed to the
   Stephen I. Cohen, Jerry W. Cooper, Ward
                                                                       Tennessee Senate.
      Crutchfield, Thelma Harper, Joe M.
     Haynes, Douglas Henry, Roy Herron,
    Doug Jackson, Tommy Kilby, Rosalind                                I. FACTS
   Kurita, James F, Kyle, Jr., Don McCleary,
                                                                       This litigation is in response to an election contest concerning
     John S. Wilder and Plaintiff, Ophelia                             the special election for the Tennessee State Senate District
   Ford, all in their official capacity) and Lt.                       29 seat vacated by John Ford on May 27, 2005. Plaintiff
                                                                       Ophelia Ford ran as the Democratic nominee, while Terry
    Governor John S. Wilder, Defendants.
                                                                       Roland was the Republican nominee.1 The special election
                     Case No. 06-2031 D V                              was held on September 15, 2005, and the results, indicating
                               |                                       a narrow victory by Plaintiff Ford, were certified by the
                      Signed 02/01/2006                                Shelby County Election Commission to the State Coordinator
                                                                       of Elections. According to the certified results, Plaintiff
Attorneys and Law Firms                                                Ford received 4,333 votes, Roland received 4,320 votes,
                                                                       independent candidate Robert Hodges received 89 votes,
David J. Cocke, Evans Petree, PC, Steven J. Mulroy,                    and five write-in candidates received nominal votes. Thus,
Law Office of Steven J. Mulroy, Memphis, TN, Janet M.                  Plaintiff Ford's margin of victory was a mere thirteen votes.
Kleinfelter, Office of Attorney General, Nashville, TN, for            Concerned with perceived irregularities with the election, on
Plaintiffs.                                                            September 23, 2005, Roland filed election contests in both



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6086 Filed 07/26/21 Page 3 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

the Tennessee Senate and the Chancery Court for Shelby              in its election contest any rule, practice or procedure which
       2
County. The Chancery Court action was dismissed pursuant            differs from the rule, practice or procedure in effect prior
to a consent order entered by that court on November 29,            to the special election,” and “enjoining the Senate to use
2005. See Consent Order Of Dismissal, Terry Roland v.               rules, practices, and procedures in an equal and uniform
Phil Bredesen, et al., Shelby County Chancery Court, No.            manner so that District 29 voters are treated equally with all
CH-05-1767-3.                                                       other voters.” Plaintiffs' Memorandum Of Law (“Plaintiffs'
                                                                    Memo”), R. 28 at 27.
1      Mr. Roland was initially a named defendant in this action.
                                                                     *2 On January 25, 2006, the Court heard testimony from
       However, Mr. Roland has since been dismissed as a
                                                                    witnesses and entertained argument of counsel on the issues
       party in this matter. See Consent Order Granting Terry
       Roland's Motion To Dismiss, R. 22 (January 27, 2006).        involved in this case.

2      Among the irregularities cited by Mr. Roland are that
       apparently at least two votes were cast by persons
       deceased prior to the election, some votes (no fewer         II. JURISDICTION AND JUSTICIABILITY
       than three) were cast by felons, a number of votes were
                                                                    Plaintiffs invoke this Court's subject matter jurisdiction
       cast by persons allegedly residing outside Senate District
       29, and a number of votes were allegedly rendered
                                                                    pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 1983. Plaintiffs'
       invalid due to the voters' failure to comply with the dual   claims alleging constitutional and civil rights violations
       signature requirement of state law. See Tenn. Code Ann.      attributable to Defendants sufficiently plead a matter within
       § 2-7-112(a). The Tennessee Bureau of Investigation is       to this Court's subject matter jurisdiction. However, a
       presently conducting an inquiry into events related to the   component of the Court's inquiry regarding the propriety of
       Special Election.                                            granting the relief requested is whether this matter represents
Regarding the election contest proceedings in the Tennessee         a justiciable case or controversy. That is, while the Court is
Senate, Lieutenant Governor John Wilder, as Speaker of              satisfied that Plaintiffs have sufficiently invoked the Court's
the Senate, empaneled a Special Ad Hoc Committee                    subject matter jurisdiction, such a finding alone does not
(“Committee”) to investigate the allegations raised in              entitle Plaintiffs to consideration of the merits of their
Mr. Roland's election contest and ultimately make                   claims. Rather, Plaintiffs must also demonstrate that this
recommendations to the full Senate. The Committee has               matter satisfies the various constitutional and/or prudential
subsequently met several times, including one meeting in            doctrines of justiciability. Defendants collectively argue
Shelby County. The Committee has not yet made any final             that Plaintiffs' claims are non-justiciable on the following
recommendations concerning the election contest to the full         grounds: the prohibition on rendering advisory opinions,
Senate. In the meantime, on January 10, 2006, Plaintiff Ford        standing, ripeness, and the political question doctrine. The
was provisionally seated by the Senate pending the outcome          Court will address each argument below.
of the ongoing election contest. On January 17, 2006, the
Senate, meeting as a Committee of the Whole, voted 17-14
to send Proposed Senate Resolution 7002 to the floor for a          II.A ADVISORY OPINIONS
vote by the full Senate. The proposed resolution reflected the
Committee of the Whole's finding that the special election in       The core limitation of federal judicial power imposed by the
District 29 was so tainted with irregularities that the result      Constitution prohibits federal courts from rendering advisory
of the election was untrustworthy and should be voided. The         opinions. See Flast v. Cohen, 392 U.S. 83, 96 (1968). The
Senate was scheduled to reconvene on January 19, 2006, at           prohibition exists to ensure the vitality of the separation of
which time it could have taken up consideration of Proposed         powers and that the dispute before the court is amenable to
Resolution 7002. Plaintiffs initiated this suit on January          judicial resolution. Id. at 97. Two circumstances characterize
18, 2006, alleging claims pursuant to the Voting Rights             disputes calling for impermissible advisory opinions when
Act, 28 U.S.C. § 1971, and the equal protection and due             a federal court is asked to grant some form of relief:
process guarantees of the Constitution. Plaintiffs now seek a       first, there is lacking an actual dispute between adverse
preliminary injunction prohibiting the Tennessee Senate from        parties, see U.S. v. Johnson, 319 U.S. 302, 305 (1943), and,
“effectuating Senate Resolution 7002,” “disenfranchising the        second, that the federal court relief requested may not effect
two classes of voters complained of in the complaint,” “using       some change or otherwise have some measurable effect.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6087 Filed 07/26/21 Page 4 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

See e.g., Chicago & Southern Airlines v. Waterman S. S.
Corp., 333 U.S. 103, 113-14 (1948)(refusing judicial review
                                                                        II.B STANDING
of administrative decisions which, even after hypothetical
Supreme Court review, the President was free to treat as mere           The requirement that a plaintiff have standing to bring
recommendations pursuant to his executive discretion).                  a claim before the Court is fundamental to the Court's
                                                                        explicit command to exercise jurisdiction only over cases
Defendants allege that the prematurity of Plaintiffs' suit,             and controversies. Standing seeks to determine “whether the
seeking to enjoin the Tennessee Senate from taking some                 litigant is entitled to have the court decide the merits of
speculated action, renders any judgment by this Court                   the dispute or of particular issues.” Warth v. Sedlin, 422
an advisory opinion. Senator Ron Ramsey's Memorandum                    U.S. 490, 498 (1975). The Supreme Court has identified
Of Law And Fact In Support Of His Motion To                             three requirements to confer constitutional standing on a
Dismiss Plaintiffs' Amended Complaint (“Senator Ramsey's                plaintiff: 1) the plaintiff must demonstrate that she has
Memorandum”), R. 8(2) at 13(citing Muskrat v. United                    suffered injury in fact; 2) injury is fairly traceable to the
States, 219 U.S. 346, 362 (1911) ). Defendants posit that               conduct of the defendant; and 3) that the injury is likely to
passing on the validity of the Tennessee Senate's actions at            be redressed by a favorable decision of the federal court.
this point will amount to no more than an advisory opinion              Bennett v. Spear, 520 U.S. 154, 162 (1997). The requirement
because the Court would be merely advising the Tennessee                of demonstrating injury may be satisfied with a showing
Senate of the legality of its potential future course of action,        of “threatened or actual injury resulting from the putatively
rather than remedying a harm caused by the Senate. Id. The              illegal action.” Linda R.S. v. Richard D., 410 U.S. 614, 617
Court first notes that the Supreme Court found a request for an         (1973); see also City of Los Angeles v. Lyons, 461 U.S.
advisory opinion inherent in Muskrat because there were not             95, 101-02 (1983)(explaining that “plaintiff must show that
two adverse parties to the litigation in that case. See Muskrat,        he ‘has sustained or is immediately in danger of sustaining
219 U.S. at 361-62. Second, the particular statute at issue             some direct injury’ as the result of the challenged official
in that case essentially provided for a lawsuit in order to             conduct and the injury or threat of injury must be both ‘real
address the validity of a prior act of Congress, therefore the          and immediate,’ not ‘conjectural’ or ‘hypothetical’)(citations
Court refused to pass on the validity of a statute which merely         omitted). Voters have standing when they “are asserting
called for the Court to decide the constitutionality of another         a plain, direct, and adequate interest in maintaining the
statute. Id. at 349-50. The matter presently before the Court           effectiveness of their votes.” Baker v. Carr, 369 U.S. 186, 208
is somewhat distinguishable. First, there can be no doubt that          (1962) (internal quotation marks omitted). In addition, parties
Plaintiffs, at least the voter Plaintiffs, are parties with interests   seeking injunctive and declaratory relief, as are Plaintiffs in
adverse to the Defendants in that Plaintiffs fear the improper          this matter, must demonstrate a likelihood of future harm. City
and unconstitutional invalidation of their votes due to conduct         of Los Angeles, 461 U.S. at 111.
attributable to the Defendants. Second, Plaintiffs are in federal
court to preserve their fundamental constitutional right to vote
and have their vote counted, Reynolds v. Sims, 377 U.S. 533
                                                                        II.B.1 THE INJURY REQUIREMENT
(1964), and they plainly feel that federal court intervention is
the only manner in which they can preserve that right from              Defendants first assert that Plaintiffs have “not suffered
derogation by the Defendants. Thus, Plaintiffs do not seek              a distinct and palpable injury,” thus failing to meet
relief which will cause the Court to render an impermissible            the constitutional minimum required to confer standing.
advisory opinion.                                                       Memorandum In Support of State Defendants' Motion
                                                                        To Dismiss Plaintiffs' Amended Complaint And Response
 *3 The Court notes again its limitations in crafting any form          In Opposition To Motion For Preliminary Injunction
of relief which treads too perilously on the constitutional             (“Defendants' Memo”) R. 10 at 13. Defendants argue that
prohibition of rendering an advisory opinion. However, the              Plaintiffs have suffered no actual or imminent injury, but
Court finds that Plaintiffs' suit does not fail for lack of             rather seek federal court intervention to prevent a hypothetical
justiciability as a matter calling for the rendering of an              or conjectural injury. According to the Defendants, so
advisory opinion.                                                       long as Senate action regarding the voiding the special
                                                                        election is merely proposed, no actual or imminent injury
                                                                        is visited upon the Plaintiffs. Defendants also contend that



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6088 Filed 07/26/21 Page 5 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

the disenfranchisement of the classes of voters described in        Furthermore, the Court is not persuaded that the injury
Plaintiffs' Second Amended Complaint amounts to no more             contemplated by the Plaintiffs is a mere generalized
than a fear of injury that is too abstract and not sufficiently     grievance insufficiently personal and distinct to confer
distinct and personal to the Plaintiffs to confer standing. Thus,   standing. Plaintiffs, at least some of whom are among the
Defendants argue, the Plaintiffs' claims are no more than a         discrete groups of votes which Defendants are attempting
generalized grievance common to all citizens concerned that         to invalidate, have alleged that injury will result not only
the Constitution and laws be applied properly. Defendants'          from the loss of their representation in the Senate, but also
Memo, R. 10 at 14-15.                                               from the voiding of an entire election on the basis of the
                                                                    unconstitutional and illegal treatment of smaller subsets of
Plaintiffs contend that, despite the Defendants'                    votes. Thus, while all voters in District 29 might have a
characterization of their alleged injury as “hypothetical”          generalized grievance that they will lack representation in the
and “conjectural,” such injury is sufficiently imminent for         Senate, Plaintiffs in this matter have specifically alleged that
purposes of finding standing to assert their constitutional         their individual ballots have been targeted for purposeful, and
claims. Plaintiffs' Memo, R. 28 at 14. Further, Plaintiffs          allegedly unconstitutional, invalidation. Therefore, Plaintiffs
contend that their claims are not generalized grievances for        in this matter have sufficiently alleged a threatened and
which no standing should be conferred, because the proposed         imminent injury to satisfy the injury requirement of standing.
resolution which, if passed in its present form by the full
Senate, ostensibly seeks to void the election, does so on
the premise that certain discrete groups of votes should
                                                                    II.B.2 CAUSATION AND REDRESSABILITY
be invalidated. Thus, Plaintiffs contend, while all voters of
District 29 face general disenfranchisement, certain votes          Defendants next contend that Plaintiffs cannot trace any
have been targeted for invalidation in violation of various         alleged injury to the actions of any named Defendant.
provisions of the Constitutions of the United States and            Plaintiffs have addressed this contention, in part, by amending
Tennessee and provisions of federal law.                            their complaint, pursuant to the Court's grant of leave to so
                                                                    amend, to name as a Defendant to this matter “The Tennessee
 *4 Determining whether the Plaintiffs have standing to             Senate.” See Plaintiffs' Second Amended Complaint, R.
bring this action necessarily requires the Court to determine       26. Thus, Plaintiffs can certainly trace their injury to the
whether the injury contemplated by Plaintiffs has been clearly      Defendant. The Court need not speculate as to whether the
“threatened” and is therefore sufficiently “imminent” that the      harm which it has already found to be imminent will result
Plaintiffs may seek the relief requested in their complaint.        from the Senate action at issue in this matter. Nothing but the
The threatened injury to Plaintiffs, invalidation of their votes    Senate's decision to void the special election will cause the
and at least temporary loss of representation in the Tennessee      harm contemplated by Plaintiffs; the Court can conceive of
Senate, certainly is sufficient to satisfy the injury requirement   no “independent variables” separating the Senate's conduct
of standing. The imminence of the threatened injury, while          and the injury, or that the injury is the “indirect result from
still subject to the processes of the Tennessee Senate, appears     the independent action of some third party not before the
to this Court to be manifest, given the Plaintiffs' allegation      court.” Allen v. Wright, 468 U.S. 737, 757 (1984)(citations
that the Senate “has scheduled a final vote [on Proposed            omitted). Thus, the Court holds that, for the purposes of
Resolution 7002] by the full Senate for the day after this          standing, Plaintiffs have sufficiently demonstrated that their
Court has set as its deadline for ruling.” Plaintiffs' Memo,        injury is traceable to the Tennessee Senate, presently named
R. 28 at 3. Thus, given that substantially all of the Senators
                                                                    as a Defendant in this matter.3 Defendants do not appear to
eligible to vote on the resolution have already voted on the
                                                                    argue that this Court is incapable of granting relief that will
resolution once, as a committee of the whole, the potential that
                                                                    redress the injury contemplated by the Plaintiffs, other than
Plaintiffs will suffer the injury complained of appears more
                                                                    to suggest that any intervention by the Court at this stage
than “conjectural” or “hypothetical;” indeed to this Court
                                                                    will invariably result in the rendering of an advisory opinion.
the threatened injury seems imminent. Therefore, the Court
                                                                    As discussed supra, pages 5-7, the Court is mindful of the
finds that Plaintiffs have sufficiently alleged a threatened and
                                                                    prohibition on advisory opinions and will faithfully observe
imminent injury for which they have standing to seek redress
                                                                    that constitutional limitation on its jurisdiction considering
in this Court.
                                                                    Plaintiffs' requested relief.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6089 Filed 07/26/21 Page 6 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

3      Further, in reaching this determination, the Court does    census count, and that body had not even “expressed a
       not pass on any Eleventh Amendment issues concerning       reaction to the census enumeration.” Young, 652 F.2d at
       Plaintiffs' amendment of their complaint to allege its     626. Here, it is undisputed that the Tennessee Senate has
       causes of action against the Tennessee Senate only.        “expressed a reaction” to the events which form the basis
                                                                  of the Plaintiffs' complaint. Proposed Resolution 7002 seeks
                                                                  to void an election based on the targeted invalidation of a
II.C RIPENESS                                                     number of votes, including those cast by at least some of
                                                                  the Plaintiffs. Furthermore, the Tennessee Senate has already
Ripeness, though often requiring considerations which are
                                                                  enumerated the reasons why it seeks to void the election. The
entwined with determining a party's standing to bring an
                                                                  Plaintiffs need not await the eventual voiding of the election
action, is a distinct justiciability doctrine focusing on when
                                                                  in order to discern all of the Senate's reasons for doing so, for
a party may bring an action, rather than whom may bring
                                                                  the Senate has already informed Plaintiffs and everyone else
such action. The requirement of ripeness serves to “prevent
                                                                  why it seeks to void the election.
the courts, through avoidance of premature adjudication,
from entangling themselves in abstract disagreements” over
                                                                  In Young, the Sixth Circuit, in considering the other prong
injuries that are speculative, and may never occur. See
                                                                  of the Abbott test for ripeness, the harm resulting to the
Abbott Laboratories v. Gardner, 387 U.S. 136, 148 (1967).
                                                                  parties if the court refused consideration, determined that the
In evaluating whether a case is ripe for review, a court
                                                                  dilution of the minorities' voting power could not be proven
must consider “both the fitness of the issues for judicial
                                                                  to be a harm certain to occur, even if the state legislature
decision and the hardship to the parties of withholding court
                                                                  did choose to act on the 1980 census. Young, 652 F.2d at
consideration.” Id. at 149. A court's inquiry regarding the
                                                                  626. Thus, the alleged harm was in essence a hypothetical
fitness of the particular issues for judicial decision concerns
                                                                  postulation on what might occur if the state legislature might
whether the factual record of the case renders the case too
                                                                  one day decide to accept the findings of the 1980 census.
premature or abstract for adjudication. See Socialist Labor
                                                                  In the instant case, while Plaintiffs may only speculate that
Party v. Gilligan, 406 U.S. 583, 588-89 (1972). Hardship
                                                                  the Senate will take up Proposed Resolution 7002 in the
wrought by a court's decision to withhold consideration
                                                                  near future, a supposition bolstered by Plaintiffs' allegation
may result when: 1) the court's refusal leaves the party to
                                                                  that the Senate intends to vote on the resolution on the
choose between foregoing allegedly lawful conduct or risking
                                                                  day after this Court's deadline for its decision regarding
substantial sanctions, see Abbott Laboratories, 387 U.S. at
                                                                  the injunction, the evidence before the Court certainly lends
152-53; or 2) enforcement of a challenged statute or decision
                                                                  credence to Plaintiffs' position that anticipated Senate action
is certain, and only some delay in commencement of the
                                                                  on this matter is more than conjectural or hypothetical. As
action purports to render the matter unripe, see Buckley v.
                                                                  Plaintiffs point out, in Young the redistricting process that the
Valeo, 424 U.S. 1, 117-18 (1976)(finding a challenge to
                                                                  plaintiffs in that case feared would lead to dilution of minority
Federal Election Commission appointment procedures ripe
                                                                  votes had not begun, whereas, the Senate process that the
based on “impending future rulings and determinations” by
                                                                  instant Plaintiffs fear will deprive them of certain rights has
the F.E.C.).
                                                                  already reached its final stage. Plaintiffs Memo, R. 28 at 6-7.

 *5 Defendants primarily contend that Plaintiffs' claims
                                                                  Finally, Defendants contend that this matter is unripe because
lack ripeness because the Tennessee Senate has not finally
                                                                  the Plaintiffs' claims are “anchored in future events which
acted to void the special election. Defendants cite Young v.
                                                                  may not occur as anticipated, or at all.” Defendants' Memo, R.
Klutznick, 652 F.2d 617 (6th Cir. 1981), wherein the Sixth
                                                                  10 at 9 (quoting Nat'l Rifle Ass'n of Am. v. Magaw, 132 F.2d
Circuit applied the Abbott test for ripeness set forth above
                                                                  272, 284 (6th Cir. 1997) ). The Sixth Circuit's language must
and concluded that the mayor of Detroit's challenge alleging
                                                                  be understood to limit the ripeness of a matter not on whether
an undercount of minorities in the 1980 census was unripe.
                                                                  the event is anchored in the future, as the Supreme Court has
Regarding the Abbott inquiry of whether the case was ripe
                                                                  already held that an action may be ripe despite its basis in
for review, the Court determined that there was an insufficient
                                                                  “impending” events. See supra pg. 13 (discussing Buckley,
record on which to evaluate whether the harm alleged to result
                                                                  424 U.S. at 118). Rather, the Sixth Circuit's language in
from the undercount, essentially dilution of the minorities'
                                                                  Magaw must be construed to limit ripeness on the uncertainty
voting power, was anything more than hypothetical, in part
                                                                  over whether a future event will occur as expected or at
because the state legislature was not required to accept the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6090 Filed 07/26/21 Page 7 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

all. While it is possible that the Tennessee Senate may yet          in a free and unimpaired manner is preservative of other
choose not to have a floor vote on Proposed Resolution               basic civil and political rights, any alleged infringement of the
7002, it seems clear to this Court that such a vote is highly        right of citizens to vote must be carefully and meticulously
probable, given, once again, that Plaintiffs allege that the         scrutinized.” Reynolds v. Sims, 377 U.S. 533 (1964). Other
Senate has rescheduled consideration of the resolution for           rights, even the most basic, are illusory if the right to vote is
the day after this Court's deadline for ruling on Plaintiffs'        undermined. Wesberry v. Sanders, 376 U.S. 1, and 7 (1964).
request for injunctive relief. Plaintiffs further point out that     This meticulous scrutiny not only applies to casting a ballot
in other cases the Sixth Circuit has required less than full         but to the entire voting process, because “the right of suffrage
certainty over the likelihood of future events for purposes          can be denied by a debasement or dilution of the weight of a
of assessing ripeness. See Kardules v. City of Columbus, 95          citizen's vote just as effectively as by wholly prohibiting the
F.3d 1335 (6th Cir. 1996)(finding ripeness in plaintiffs' claim      free exercise of the franchise.” Id. at 555; see also Yick Wo v.
of “vote impairment” injury while seeking pre-enforcement            Hopkins, 118 U.S. 356, 370 (1886).
review of township-village merger contract where injury was
only “highly likely” or “highly probable” if two future events       The Equal Protection Clause undoubtedly continues to ensure
occurred: approval of a contract of merger by a committee            that the right to vote remains untrammeled during election
or local representatives and placement of a merger initiative        contests. In Bush v. Gore, the United States Supreme Court
on a ballot). Accordingly, to give effect to the Sixth Circuit's     faced the task of determining whether the Florida Supreme
language in Kardules, this Court finds that less than a full         Court's recount standards for a presidential election were
certainty of future events will suffice to render a particular       consistent with the guarantees of the Equal Protection Clause.
claim ripe for adjudication. Further, the ripeness inquiry           121 S.Ct. 525 (2000). The United States Supreme Court
required by Abbott necessarily entails a court's equitable           examined the Florida Supreme Court's mandate to determine
consideration of the type of harm that will be suffered should a     the “intent of the voter” and found that the Florida Supreme
court refuse consideration of a matter on ripeness grounds. In       Court's mandate did not “satisfy the minimum requirement
this case, the Plaintiffs' potential loss of representation in the   for nonarbitrary treatment of voters to secure the fundamental
Senate, as well as the invalidation of their votes on allegedly      right.” Id. at 530. The Court noted “that the idea that one
unconstitutional and illegal grounds suggests substantial and        group can be granted greater voting strength than another is
irreparable harm to the Plaintiffs. Accordingly, and for all the     hostile to the one man, one vote basis of our representative
reasons given above, the Court finds that Plaintiffs' claims are     government.” Id. at 531 (quoting Moore v. Ogilvie, 89
ripe for adjudication because Plaintiffs face substantial risk       S.Ct. 1493 (1969) ). The U.S. Supreme Court opined that
of irreparable harm should the Court refuse consideration of         compliance with equal protections in the Florida situation
their claims, and the Plaintiffs have sufficiently set forth a       were lacking “in the absence of specific standards to ensure
factual record demonstrating that at least some of the issues        its equal application.” Id. Any remedy the Court held “would
raised in this matter are ripe for judicial determination.           require not only the adoption (after opportunity for argument)
                                                                     of adequate statewide standards for determining what is a
 *6 Next, the Court will address the Constitutional and              legal vote, and practicable procedures to implement them,
statutory issues of Due Process, Equal Protection, and Voting        but also orderly judicial review of any disputed matters that
Rights raised in Plaintiffs' complaint.                              may arise.” Id. at 532. Thus, the lesson from Bush v. Gore is
                                                                     that there must be standards in place to assure the guarantees
                                                                     of the Equal Protection Clause, and that judicial review is
                                                                     appropriate to protect fundamental federal rights.
III. EQUAL PROTECTION

The Equal Protection Clause of the United States Constitution        While the instant case does not involve a statewide election,
ensures that the rights and privileges of U.S. citizens are          nonetheless, the fundamental right to vote is at stake. Unlike
not accorded or taken in an arbitrary and capricious manner.         the Bush case, the Tennessee Senate has not articulated
Baker v. Carr, 369 U.S. 186 (1962). This clause provides that,       any standard to void the election or “disqualify” votes with
“No State shall ... deny to any person within its jurisdiction       certainty. In its brief Defendant states, “neither Plaintiff nor
the equal protection of the law.” U.S. Const. amend. XIV, § 1.       Defendant knows what standard will be applied.” Defs.' Mem.
The right to vote is zealously guarded by the Equal Protection       Supp. Mot. Dismiss at 28 n. 16. In the hearing on injunctive
Clause. “[E]specially since the right to exercise the franchise      relief, Defendants argued that the Senate would apply the rule



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6091 Filed 07/26/21 Page 8 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

announced in the case of Emery v. Robertson County Election                 A. That is—that is correct. We did have a list of people
Commission, 586 S.W.2d 103 (Tenn. 1979). Emery provides                     who did not sign one or the other in terms of signing the
that an election may be voided “upon a sufficient quantum                   poll book or signing the application for ballot.
of proof that fraud or illegality so permeated the conduct of               Q. Now let me ask you about that. Is that—is that a
                                                                            common occurrence in elections?
the election as to render it incurably uncertain.” Id. at 109.
                                                                            A. In terms of not signing or signing?
However, the Senate must promulgate uniform standards for
                                                                            Q. Not signing or signing. How often does this problem
determining what is a legal vote. Bush v. Gore, 121 S.Ct.
                                                                            come up where people don't sign both?
at 533. Defendants point to votes challenged on residency
                                                                            A. Well, in terms of—in terms of one not signing one or
grounds, and votes cast by “single signers”, as two classes                 the other, that's common. What we tend to do as a part
of illegal votes that support voiding the election. Plaintiffs              of our post election evaluation of our precincts, and it
contend that these classes of votes support neither a finding               certainly gives us an opportunity to gauge whether or not
of fraud nor illegality, but rather constitute mere mistakes and            polling officials are doing all that they should be doing,
omissions. The Senate must resolve the issue in accordance                  in our updating processes we have a situation where a
with Equal Protection and Due Process requirements.                         voter has failed to sign the poll book, we will then go to
                                                                            the application for ballot and to verify the fact whether or
 *7 The standard pronounced in Emery has been sharpened                     not that person participated in that election. We use that
since 1979. In Forbes v. Bell, the Tennessee Supreme Court                  then to go on and update that voter registration.
                                                                            Q. Now when you say it's common, it's a common
stated, “ ‘[h]onest mistakes, mere omissions, or irregularities
                                                                            problem, and not just in Senate District 29 but in other
in directory matters—even though gross—if not fraudulent,
                                                                            precincts and other districts, also?
will not void an election unless they affect the result or at
                                                                            A. In—in elections, period, I mean, it's not something
least render it uncertain.” 816 S.W.2d 716, 720 (Tenn. 1991)                that's isolated to this election. It's happened in various
(citing Summit v. Russell, 285 S.W.2d 137, 141 (Tenn. 1955)                 other elections.
). The Tennessee Supreme Court further stated that “technical
                                                                    The confusion generated by the lack of an articulable standard
non-conformity with election statutes will not necessarily
                                                                    consistent with Tennessee's previous election practices is
void an election” and “[i]nvalidating an election solely on
                                                                    further illustrated by Senator Mark Norris's statement that a
the basis of technical omissions, much like failing “to cross
                                                                    person's vote could not be counted even if they are registered
a ‘t’ or dot an ‘i’ would effectively disenfranchise voters.”
                                                                    when “there is an error or mistake or fraud by the voter or
Forbes, 816 S.W.2d at 721 (quoting Foust v. May, 660 S.W.2d
                                                                    whether it's an error or a mistake or fraud by the poll worker,
487, 490 (Tenn. 1983) ). This standard has been applied in
                                                                    if there is a violation of the law, there is a violation of the
Tennessee elections since 1991. Forbes, 816 S.W.2d 716. In
                                                                    law.” This seems clearly inconsistent with the State's past
this case, James H. Johnson, Administrator of Elections for
                                                                    practice that “not every irregularity, or even a combination of
Shelby County, testified that in his thirty-four year history
                                                                    irregularities, will necessitate the invalidation of an election.”
with the Election Commission, votes have not been routinely
                                                                    Forbes, 816 S.W.2d at 724.
excluded because of failure of the technical requirement
that voters sign both the application for ballot and the poll
                                                                    Under the Equal Protection Clause, in order to avoid selective
book.4. Thus, Senate Resolution 7002 represents a radical           disenfranchisement, election contests must be conducted
departure from past practice and penalizes voters for the           with specific and consistent non arbitrary standards. Gary
failings of election officials in contravention of Tennessee        v. Sanders, 372 U.S. 368 (1963). (A constitutional violation
case law. See Browning v. Gray, 191 S.W. 525 (Tenn. 1917)           found where a state accorded arbitrary and disparate treatment
(holding that technical failure of polling officials to take oath   to voters in its different counties). Because the Senate has not
of office would not void an election because to do so would         articulated a clear statement of the standard it is applying that
unnecessarily disenfranchise voters for minor mistake and           is uniform with past elections, conceivably each Senator may
thwart the will of the community).                                  choose to act for different reasons, some or none of which
                                                                    may be consistent with those used in previous elections.
4       Q. Now at the committee meeting of the ad hoc               Moreover, without an articulated standard, there is no way of
        committee were you also provided information regarding      determining whether citizens have further suffered denial of
        individuals who apparently didn't sign the poll book        a fundamental right.
        or who didn't sign the computerized poll book or the
        application for ballot?



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                        7
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6092 Filed 07/26/21 Page 9 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

 *8 Defendants argue that all ballots for Senate District 29        Tennessee voters to elect their representatives under a more
are being judged uniformly, therefore, there are no Equal           lenient standard and cause other Tennessee voters to be more
Protection concerns. These arguments are flawed as they             susceptible to selective disenfranchisement.
rest upon an unsound premise and are at odds with settled
jurisprudence. Bush v. Gore, supra. The Equal Protection            Accordingly, because the Tennessee Senate has failed to adopt
Clause requires that the voters in Senate District 29 be            and articulate a consistent standard that meets the uniformity
judged by the same “uniform” standards as voters in every           requirement of the Equal Protection Clause, the Court finds
other senate district across Tennessee. Tenn. Const. art. IV,       that disenfranchisement of District 29 voters by excluding
§ 1. The Tennessee Constitution in mandating a uniform              their votes and voiding the election would raise grave equal
standard espouses a rational basis for treating all voters, rural   protection concerns.
and urban, black and white, and young and old, alike. The
establishment of a different standard that applies only to a
discrete subclass of voters in District 29 during a special
                                                                    IV. DUE PROCESS CLAUSE
election, offends the basic premise of Equal Protection. As the
Supreme Court in Bush v. Gore did not confine its analysis to       The Due Process Clause of the Fourteenth Amendment states,
the Florida districts that were under mandate to recount, but       “[n]o State shall deprive any person of life, liberty, or property
considered the inequity of allowing a recount in only a portion     without due process of law.” U.S. Const. amend. XIV, § 1.
of the state, Equal Protection does not countenance a special       Although individual citizens have no constitutional right to
rule for the voters of District 29. Bush v. Gore, 531 U.S. at       vote, once the right to vote is granted, “it is regarded as a
107-08. Although there was no election contest involving the        fundamental political right, because it is preservative of all
rest of the state, the Court in Bush v. Gore considered that        other rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886).
there were as many as 110,00 overvotes statewide and the            Because the right to vote is fundamental, it is subject to
overvotes would only be counted where a manual recount had          notice and hearing requirements before disenfranchisement.
been ordered. In this case, the Court must likewise consider        See Briscoe v. Kusper, 435 F.2d 1046 (7th Cir. 1971) (finding
the standards that are applied in other districts even though       that failure to forewarn that technical violations of elections
there is an election contest involving only District 29. This       statute could void ballot constitutes denial of due process of
consideration is necessary to comport with constitutional           law).
notions of fairness.
                                                                    The instant Plaintiffs allege that they have not received proper
Defendants also argue that in any election contest, the             notice that their votes have been targeted for invalidation and
standards for examining votes will always be more rigid             opportunity for hearing from the Senate. Defendants have not
than in uncontested elections. Although measures to detect          presented any proof of notice of potential disenfranchisement.
substantial mistakes or illegality may be heightened, the           When determining whether notice and hearing is sufficient
standard used to invalidate votes should not be. It is well         courts look to the factors articulated in Matthews v. Eldridge,
settled that a state may not adopt post elections standards         424 U.S. 319 (1976). These factors include the nature of
for judging the validity of votes that are different from           the interest that will be affected and the risk of erroneous
pre-election standards or practices employed to determine           deprivation. Id. at 321. On balance, these constitutional norms
a qualified voter. See Roe v. Alabama, 43 F.3d 574 (11th            require sufficient notice and opportunity for hearing to allow
Cir. 1995). For instance, if required signatures are usually        voters to defend their right to suffrage before the possibility
directory and not mandatory, in an election contest they            of disenfranchisement. In this case, Defendants state that
must maintain their directory nature. See generally Summit v.       “Ms. Ford and Mr. Roland, and or their representatives were
Russell, 285 S.W.2d 137, 140 (Tenn. 1955) (election contest         given the opportunity to speak and present evidence.” (Mem.
case holding that when it appears that no injury was done           Supp. Defs' Mot. Dismiss at 3). Notice to the two political
to the voters or the candidates failure to follow a directory       candidates does not constitute notice to the franchisees, the
provision did not void an election). Moreover, the standard         individually targeted voters.
should also conform to prior election contest standards so
that if technical violations do not normally void an election,       *9 Defendants further state that the Committee heard
this standard should remain the same in future election             testimony from a variety of sources including the State
contests. Any departure from this practice would allow some
                                                                    Coordinator of Elections and citizens of the 29th District.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6093 Filed 07/26/21 Page 10 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

However, both Plaintiffs Louvenia Hampton and Naomi Tate              disqualification of voters violates the Due Process Clause.
testified that they did not receive notice of the impending           In Roe v. Alabama, the Eleventh Circuit found that an
resolution to void the election from the Senate, and further          order by the circuit court of the State of Alabama violated
received no “official” notice that their votes were being             the Due Process Clause by changing the policy concerning
challenged. They in fact learned of the proceedings by calls          absentee ballots to allow ballots that would not have been
from Senator Ford's attorney about a week before the Court's          counted under state law to be counted during that election.
proceedings which took place on January 25, 2006. This                43 F.3d 574, 578-85 (11th Cir. 1995). Similarly, other circuits
means that the Plaintiffs had not received notice that the            have invalidated election contest procedures that depart from
Senate was prepared to vote whether or not to void the                the norm under the Due Process Clause. See Griffin v.
election by January 16th or 17th even though the vote was             Burns, 570 F.2d 1065 (1st Cir. 1970) (finding that state's
scheduled for January 19, 2006.                                       retroactive invalidation of absentee and shut-in ballots in
                                                                      primary election presented a due process violation); See also
Defendants claim to have cured this failure to comply with            Briscoe v. Kusper, 435 F.2d 1046 (7th Cir. 1970) (holding that
Plaintiffs' constitutional right to due process by extending          city board election commissioner's application of new anti-
an “invitation to the Special Ad Hoc Committee meeting on             duplication rule to nullify previously acceptable nominating
                                                                      petitions and board's decision to disallow signatures which
January 24, 2005 [sic]” to them. However, January 24th is
                                                                      failed to include a middle initial without prior warning to
almost a week after Resolution 7002 was scheduled for vote.
                                                                      candidates of technical interpretation of statute constituted
This invitation appears to be an afterthought by the Senate
                                                                      denial of due process).
to comply with the U.S. Constitution only after Plaintiffs'
lawsuit was filed. Moreover, it is essential that not only
                                                                       *10 Defendant does not respond except to state that Ms.
the named plaintiffs in this case, but each voter threatened
                                                                      Ford cannot establish a liberty or property interest in being
with potential disenfranchisement in Senate District 29, be
                                                                      seated in the senate and voter plaintiffs cannot establish any
extended the rights to notice and hearing before their right
                                                                      liberty or property interest in having their candidate, Senator
to vote is potentially taken. This notice must not only be
                                                                      Ford, seated in the Senate. This Court expresses no opinion
extended to voters but must also be reasonably calculated to
                                                                      on whether or not Plaintiff Ford should be seated, as this
allow an opportunity for hearing. Adequate hearings not only
                                                                      is within the province of the Tennessee Senate based on
protect voters from disenfranchisement without due process
                                                                      its resolution of the election contest. However, Defendants'
of law, but promote voter confidence in the process. Hearings
                                                                      argument blatantly fails to address Plaintiffs' fundamental
on challenged votes will allow senators to make decisions on
                                                                      liberty interest in the right to vote. Moreover, Defendants
residency and domicile, based on factual proof rather than
                                                                      also attempt to argue that the Due Process Clause is not
conjecture. While such a process may appear burdensome5,              implicated by negligent actions of an official under Daniels
because the right to vote and have one's vote counted and             v. Williams, 474 U.S. 327 (1986). Daniels, a slip and fall
valued are so fundamental, the resources of government must           case is easily distinguished from the case at bar. Daniels
be brought to bear in order to protect it. The United States          involved a tort case, wherein mens rea was an essential
Supreme Court in the seminal case Marbury v. Madison, more            element. Due Process election law cases are clearly and easily
than 200 years ago opined, “the very essence of civil liberty         distinguishable because the sole issue is whether the Due
certainly consists in the right of every individual to claim          Process Clause was or was not violated. Defendant arguments
the protection of the laws, whenever he receives an injury.”          on this point are utterly lacking in merit.
One of the first duties of the government is to afford that
protection. Marbury v. Madison, 1 Cranch 137, 2 L.Ed 60               Accordingly, because the Senate's actions implicate the
(1803).                                                               fundamental right to vote which is protected by the
                                                                      Due Process Clause of the Fourteenth Amendment the
5      The record reflects that out of approximately 106,000          constituents of Senate District 29 are entitled to adequate
       registered voters in Senate District 29, less than 9,000       notice and opportunity to be heard before any prospective
       voted. The votes that are target for additional scrutiny are   disenfranchisement.
       fewer than 200.
Plaintiffs also assert that departures from past practice in
the way elections have been administered which result in



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6094 Filed 07/26/21 Page 11 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

                                                                     and its absence cannot justify disenfranchisement under §
                                                                     1971. Notwithstanding, Tennessee law requires both signing
V. VOTING RIGHTS ACT
                                                                     an application and signing the poll book. Testimony by
The Voting Rights Act of 1965 codifies the Fifteenth                 Brook Thompson reveals that the law has not been uniformly
Amendment's guarantee that no person shall be denied the             applied, and that subsequent legislation permitting variances
right to vote on account of race or color. Plaintiffs allege that    based on particular county characteristics has been sanctioned
the Senate's proposed action would disqualify voters based on        by the State of Tennessee. This is counter to the “statewide
an error or omission that is not material to determining the         uniform standard” requirement of the Tennessee Constitution.
voters' eligibility to vote, in violation of Voting Rights Act, 42
U.S.C. 1971(a)(2)(B). Plaintiffs also allege that Defendants'         *11 Defendants argue that § 1971 does not apply to the
proposed actions would deny the right to vote on account of          counting of votes, but to solely determining eligibility to vote.
race or color, in violation of Section 2 of the Voting Rights        This argument is unavailing. 42 U.S.C. § 1971(e) explicitly
Act of 1965, 42 U.S.C. 1973 et seq.                                  provides that:

                                                                        The word “vote” includes all action necessary to make a
A. Voting Rights Act, 42 U.S.C. 1971                                    vote effective including, but not limited to, registration or
Voting Rights Act, 42 U.S.C. 1971(a)(2)(B) states:                      other action required by State law prerequisite to voting,
                                                                        casting a ballot, and having such ballot counted and
  No person acting under color of law shall ... deny the right          included in the appropriate totals of votes cast with respect
  of any individual to vote in any election because of an               to candidates for public office and propositions for which
  error or omission on any record or paper relating to any              votes are received in a election.
  application, registration, or other act requisite to voting,       42 U.S.C. § 1971(e). Therefore, § 1971 by definition includes
  if such error or omission is not material in determining           not only the registration and eligibility to vote, but also the
  whether such individual is qualified under State law to vote       right to have that vote counted. Accordingly, because The
  in such election.                                                  Voting Rights Act, 42 U.S.C. § 1971 prohibits officials from
                                                                     disqualifying votes for immaterial errors and omissions, and
Plaintiffs argue that Defendants' actions potentially                the State of Tennessee has in the past treated the failure to
disenfranchise voters who signed either the application for          sign both the application for ballot and the poll book as an
ballot or the poll book, but did not sign both. Plaintiffs' assert   immaterial error, Defendants must avoid abridgement of the
that disenfranchisement in this circumstance violates § 1971         rights guaranteed under § 1971 in their actions.
because failure to sign the application for ballot or poll book is
not material in determining whether an individual is qualified
to vote under Tennessee law.                                         B. Voting Rights Act, 42 U.S.C. § 1973
                                                                     Voting Rights Act, 42 U.S.C. § 1973 states:
The Shelby County Election Administrator, James Jones,
                                                                       No voting qualification or prerequisite or voting standard,
testified that a voter who signs only the poll book must first
                                                                       practice, or procedure shall be imposed or applied by any
show I.D. to a polling official to prove identity, and must then
                                                                       state or political subdivision in a manner which results in
sign a poll book which shows eligibility, based on registration,
                                                                       a denial or abridgement of the right of any citizen of the
to vote at that precinct. A voter who signs only the application
                                                                       United States to vote on account of race or color.
for ballot signs an oath, under penalty of perjury, that she
                                                                     42 U.S.C. § 1973.
is whom she says she is, and must then show I.D. to a poll
worker who checks to confirm that the person is validly
                                                                     By its terms, in order to establish a viable claim under §
registered. In either case, the voter has provided proof of
                                                                     1973, a plaintiff must show that the voting qualification,
identity, and registration has been verified. Indeed, the Shelby
                                                                     standard, or practice was implemented at least in part because
County Election Administrator's testimony that ballots have
                                                                     of race. 42 U.S.C. § 1973. Plaintiffs assert that although
never been disqualified because of failure to sign both the
                                                                     40% of the voters in the special election were White, none
application and the book during his thirty-four (34) year
                                                                     of the 44 voters challenged on residency grounds is White.
tenure also supports the Plaintiffs' proposition that the second
                                                                     Plaintiffs further state that although 47% of the voters in the
signature is a redundant safeguard, helpful but not essential
                                                                     Special Election were Black, 93% of the challenged voters
to determining whether an individual was qualified to vote,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              10
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6095 Filed 07/26/21 Page 12 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

are Black. However, although these statistics underscore           no avail. Although no Tennessee court has ever considered
the need for objective standards since race is a suspect           the argument that the right to register and cast a vote is
class in constitutional jurisprudence, they are insufficient to    distinct from the right to have that voted counted, most
demonstrate that the Senate's actions are racially motivated.      courts considering similar issues have found that there is no
The Senate's actions do not potentially disenfranchise only        legitimate distinction. See Bd. of County Comm'rs of Shelby
the challenged voters, but rather the entire district. If the      County v. Benson, 121 F.3d 244, 247 (6th Cir. 1997) (quoting
Senate should choose to void the election, not only Black          Reynolds v. Sims, 377 U.S. 533, 555 (1964) which states, “the
voters would be disenfranchised, but each of the White voters      right of suffrage can be denied by a debasement or dilution of
also. Moreover, although these statistics are stark, Plaintiffs    the weight of a citizen's vote just as effectively as by wholly
do not proffer any evidence that the challenged voter list         prohibiting the free exercise of the franchise.”).
is inaccurate. Accordingly, because Plaintiffs have failed to
show that Defendants actions are based on race or color,           Accordingly, because Tenn. Const. art. IV, § 1 prohibits
Plaintiffs cannot sustain a viable claim under § 1973.             the State from instituting disparate election standards,
                                                                   Defendants are required to conduct election contests by the
                                                                   same standards utilized in each of the State's districts.
VI. TENNESSEE CONSTITUTION ARTICLE IV, § 1

Plaintiffs finally argue that Tennessee Constitution art. IV, §    VII. DECLARATORY JUDGMENT
1 prohibits the Senate from imposing voting requirements in
District 29 that are not imposed in every other district of the    As a part of the relief sought, Plaintiffs seek a declaratory
State. Art. IV, § 1 of the Tennessee Constitution provides:        judgment pursuant to The Declaratory Judgment Act, 28
                                                                   U.S.C. § 2201 et. seq.
   Every person, being eighteen years of age, being a citizen
   of the United States, being a resident of the State for a       Defendants argue that any relief entered prior to final action
   period of time as prescribed by the General Assembly, and       by the Senate would constitute an impermissible advisory
   being duly registered in the county of residence for a period   opinion. Defendants argument is unpersuasive. Parties to an
   of time prior to the day of any election as prescribed by the   actual case or controversy may seek declaratory relief to
   General Assembly, shall be entitled to vote in all federal,     define the rights of the parties. Implicit in this statement is the
   state, and local elections held in the county or district in    right of the court to grant relief prior to final action so long as
   which such person resides. All such requirements shall be       there is an actual case or controversy. See Detroit, Toledo and
   equal and uniform across the state, and there shall be no       Ironton R.R. Co. v. Consolidated Rail Corp., 767 F.2d 274,
   other qualification attached to the right of suffrage.          279 (6th Cir. 1985). Declaratory judgment is not precluded by
 *12 Tenn. Const. art. IV, § 1. Plaintiffs assert that this        the existence of other adequate remedies at law. Parties may
provision along with the Equal Protection Clause and the           have an actual, yet inchoate, dispute that has not yet reached
Due Process Clauses of the United States Constitution              a point where either party has a coercive remedy, or where a
prohibits Defendants from voiding the election based upon          party is unsure of its rights and obligations. An action for a
criteria that are not employed across the state. As the Court      declaratory judgment may be appropriate in order to guide a
has previously stated, application of inconsistent standards       party's future conduct and safeguard its legal rights. Martin
violates federal constitutional and statutory principles.          Marietta Energy System v. Industrial Comm'n, 843 F. Supp.
Inconsistent application of suffrage requirements also violates    1206, (S.D. Ohio 1994).
Art. IV, § 1 by its unambiguous terms.
                                                                   In order to render a declaratory judgment, the federal
Defendants argue that the language of Art. IV, § 1 refers          court must have an independent source of subject matter
to the qualifications for determining the existence of the         jurisdiction. This Court has determined that subject matter
right to vote and how the right itself is exercised but does       jurisdiction exists based on 28 U.S.C. § 1331, as Plaintiffs
not apply to a determination of whether a particular ballot        have alleged a violation of the Equal Protection and Due
should be counted or not. However, Defendants' continual           Process Clauses, based on actions calculated to deny, debase
attempts to distinguish a person's right to register and cast a    and dilute their right to vote under the Voting Rights Act. See
vote from a person's right to have their vote counted are of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              11
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6096 Filed 07/26/21 Page 13 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

Gully v. First Nat'l Bank, 299 U.S. 109, 112, 81 L.Ed. 70, 57       legislative body's proceedings, therefore they are not judicial
S.Ct. 96 (1936).                                                    in nature.

The test for determining whether an actual controversy exists       Moreover, the judicial proceedings must bear a close
is whether the facts alleged under all of the circumstances         relationship to criminal judicial proceedings. Middlesex, 457
show that there is:                                                 U.S. at 432; see also Moore v. Sims, 442 U.S. 415 (1979)
                                                                    (affirming application of doctrine to civil custody proceedings
   *13 • a substantial controversy;                                 alleging child abuse); Huffman v. Pursue, 420 U.S. 592
                                                                    (1972) (applying Younger to civil nuisance action alleging
  • between parties having adverse legal interests;
                                                                    violation of anti-obsenity ordinance). In this case, there are
 • of sufficient immediacy and reality to warrant the issuance      no accusations that Senator Ford has violated any election
    of a declaratory judgment.                                      law or acted improperly. Accordingly because the Senate's
Martin Marietta Energy System v. Industrial Comm'n, supra.          proceedings do not bear a close relationship to criminal
                                                                    judicial proceedings the Younger Doctrine is inapplicable.
For the reasons addressed previously, this Court finds that
an actual controversy exists such that declaratory relief is
appropriate. The decision whether to grant a declaratory            IX. CONCLUSION
judgment “rests in the sound discretion of the District Court.”
Id. On the facts presented in this case, the Court finds that       The Tennessee Senate is the final arbiter of the election
relief is warranted.                                                contest in Senate District 29. Implicit in the exercise of its
                                                                    duties is the obligation to avoid arbitrary and capricious
                                                                    actions. The right to vote and to have one's vote counted
                                                                    and valued, is a fundamental right which must be zealously
VIII. ABSTENTION
                                                                    protected. Infringement of the right to vote, including the
Defendants argue that this Court should not interrupt               right to have one's vote counted, constitutes per se irreparable
the Tennessee Senate's proceedings under the Younger                harm. All citizens, including those voting in a special election,
Abstention Doctrine. In order for the doctrine to apply             have the right to exercise the voting franchise free from
“there must be an on-going state judicial proceeding; those         vote dilution, debasement, or denial. Further, Plaintiffs have
proceedings must implicate important state interests; and           the right to have their votes judged by the same standards
there must be an adequate opportunity in the state proceedings      applied in each of Tennessee's ninety-five (95) counties.
to raise constitutional challenges.” Abstention Principles          Plaintiff voters must be accorded fundamental due process
I-309 (citing Middlesex County Ethics Commission v. Garden          before they can be disenfranchised, even through Senate
State Bar Association, 457 U.S. 423, 432 (1982) ).                  action. As such, the Senate may not exclude the votes of
                                                                    citizen whose residency is challenged without affording such
In this case, the Younger doctrine is inapplicable because the      citizen fundamental due process considerations of notice and
Senate proceedings are not judicial proceedings. Although           opportunity to challenge exclusions. While the Senate has the
“judicial proceedings” has been interpreted to include not          right to decide the election contest, the Senate may not apply
only court proceedings but also administrative proceedings          a different standard post-election for judging the ballot than
that are judicial in nature, Justice Scalia expressly declared      was applied pre-election. See Rossello-Gonzalez v. Calderon-
that the doctrine has never been “extended to proceedings           Serra, 398 F.3d 1, 16 (1st Cir. 2005).
that are not judicial in nature.” New Orleans Public Service,
Inc. v. Council of City of New Orleans, 491 U.S. 350, 370            *14 The Senate must apply uniform, non-arbitrary, objective
(1989). Judicial inquiry has been stated by the Supreme Court       standards for determining and defining a legal vote.
to investigate, declare and enforce liabilities “as they stand on   Such standard must be applied uniformly across each of
present or past facts and under laws supposed to already to         Tennessee's ninety-five (95) counties. Tenn. Const. art. VI, §
exist.” Id. Judicial proceedings also have a distinct adversarial   1. Again, the Senate may not apply post-election standards to
nature involving a certain degree of protections including the      assess ballot validity that differ from pre-election standards.
opportunity to have the ultimate determination rendered by an       Voters whose right to vote is challenged must be afforded
impartial third party. This key protection is absent from the       minimal, meaningful due process to include, notice and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             12
Case 2:20-cv-13134-LVP-RSW ECF No. 161-7, PageID.6097 Filed 07/26/21 Page 14 of 14
Ford v. Tennessee Senate, Not Reported in Fed. Supp. (2006)
2006 WL 8435145

opportunity to be heard before they can be disenfranchised.
                                                                  Before withdrawing the voting franchise from the voters of
The Senate, in its wisdom may vote to void an election, but
                                                                  District 29, the Defendants must demonstrate a compelling
only after it has developed and applied statewide uniform
                                                                  reason. As Defendants acknowledge that they are bound to
standards that govern which votes will be counted, practicable
                                                                  adhere to federal and state voting rights laws, the Court finds
procedures to implement them, with an orderly mechanism
                                                                  that Plaintiffs' request for extraordinary relief in the form of
for judicial review of disputed matters that may arise. Bush v.
                                                                  a preliminary injunction should be and is DENIED without
Gore, 531 U.S. 98 (2000).
                                                                  prejudice.
Based on the foregoing, the Court GRANTS Plaintiffs'
                                                                  IT IS SO ORDERED this 1st day of February, 2006.
motion for declaratory relief, DENIES Plaintiffs' request
for further injunctive relief, DENIES Defendant Ramsey's
Motion to Dismiss for Failure to State a Claim, GRANTS            All Citations
Defendants' Motions to Dismiss Plaintiffs' 42 U.S.C. § 1973
claim based on race, and DENIES Defendants' motions in all        Not Reported in Fed. Supp., 2006 WL 8435145
remaining respects.

End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
